DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Application Number 17/020,907 has been reviewed and is NOT accepted.
Therefore the obviousness-type double patenting rejection is repeated below.

Response to Arguments
Applicant’s arguments, see page 6, second paragraph, filed May 19, 2022, with respect to claims 1 and 3-5 in view of Huang (U.S. Patent Publication Number 2015/0241659) have been fully considered and are persuasive.  The rejection of claims 1 and 3-5 has been withdrawn. 
Applicant’s arguments, see page 6, third paragraph, filed May 19, 2022, with respect to claims 1, 2, 4, 6 and 7 in view of Noda et al (U.S. Patent Publication Number 2015/0124333) have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 6 and 7 has been withdrawn. 
Applicant’s arguments, see page 6, last paragraph, filed May 19, 2022, with respect to claims 1, 6 and 8 in view of Tang et al (U.S. Patent Publication Number 2016/0124185) have been fully considered and are persuasive.  The rejection of claims 1, 6 and 8 has been withdrawn. 
Applicant’s arguments, see page 7, first paragraph, filed May 19, 2022, with respect to claims 1, 6, 7 and 9 in view of Hsu et al (U.S. Patent Number 10,353,176) have been fully considered and are persuasive.  The rejection of claims 1, 6, 7 and 9 has been withdrawn. 
Applicant's arguments filed May 19, 2022 with respect to claims 10, 15 and 16 have been fully considered but they are not persuasive. Please see rejection outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Patent Number 10,495,850).
With regard to independent claim 10, although Wu et al teaches an imaging lens (column 1, lines 15-18) comprising: a first lens (Figure 8A, element 810) having negative refractive power (column 31, lines 20); a second lens (Figure 8A, element 820); a third lens (Figure 8A, element 830); a fourth lens (Figure 8A, element 840); a fifth lens (Figure 8A, element 850) having a positive refractive power (column 32, line 6); and a sixth lens (Figure 8A, element 860), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that the surface thereof on the image plane side has an aspheric shape (column 32, lines 3-4), said fifth lens is formed in the shape so that the surface thereof on the image plane side is concave at a paraxial region thereof (Figure 8A, element 852 and column 32, lines 9-10), said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape (column 32, line 9) having an inflection point (column 32, lines 11-12), and further satisfying the conditional expressions, as defined: 40 < ν1 < 75,  40 < ν2 < 75, 0.05 < D12.f < 0.8 and 0.05 < D56/f < 0.35 (column 32, Table 15), Wu et al fails to teach such an imaging lens where the first lens is formed in a shape so that a surface thereof on the object side has an aspheric shape.  However, it should be noted that providing an aspheric surface in the optical art is a known technique in optical design such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens, as taught by Wu et al, with an aspherical lens surface to correct for aberrations.
With regard to dependent claim 15, Wu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (column 32, Table 15).
With regard to dependent claim 16, Wu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression D56 < D12, as defined (column 32, Table 15).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application Number 17/020,907 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an imaging lens having six lenses as outlined below.

U.S. Patent Application Number 17/202,915
U.S. Patent Application Number 17/202,907
Claim 1
An imaging lens comprising: a first lens having negative refractive power; an aperture stop; a second lens; a third lens; a fourth lens; a fifth lens; and a sixth lens, arranged in this order from an object side to an image plane side, wherein said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof, said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape having an inflection point, and said first lens has an Abbe’s number νl, and said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof and said fifth lens is disposed away from the sixth lens by a distance D56 on the optical axis thereof so that the following conditional expressions are satisfied: 40 < νl < 75, D56 < D112.
Claim 10
An imaging lens comprising: a first lens having negative refractive power; a second lens; a third lens; a fourth lens; a fifth lens; and a sixth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein
said first lens is formed in the shape so that the surface thereof on the object plane side has an aspheric shape, said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape,  said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof, said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape having an inflection point, and said first lens has an Abbe’s number ν1, and  said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof so that the following conditional expressions are satisfied: 40 < ν1 < 75, 0.05 <D12/f < 0.8.

Claim 16
The imaging lens according to claim 10, wherein said fifth lens is disposed away from the sixth lens by the distance D56 on the optical axis thereof so that the following conditional expression is satisfied: D56 < D12.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 11-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter are as set forth in the Office Action mailed November 19, 2022.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens as outlined above with respect to independent claim 1, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions: 0.05 < D12/f < 0.8, as claimed and defined in dependent claim 2; 0.5 < f2/f3 < 3, as claimed and defined in dependent claim 3; 0.3 < f23/f < 1.2, as claimed and defined in dependent claim 4; -4 < f4/f -0.4, as claimed and defined in dependent claim 5; 0.3 < |f5|/|f6| < 1.5, as claimed and defined in dependent claim 6; -5 < f6/f < -0.5, as claimed and defined in dependent claim 7; 0.05 < D56/f < 0.35, as claimed and defined in dependent claim 8; or 0.2 < La/Hmax < 1.5, as claimed and defined in dependent claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
28 June 2022